Citation Nr: 0925403	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-13 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the overpayment of VA benefits in the amount of 
$6,470.00 due to a change in the Veteran's marital status was 
properly created. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to May 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which found that the Veteran was responsible for overpayment 
of VA compensation benefits in the amount of $6,470.00 due to 
a change in his marital status. 

The Board notes that, while the Veteran appears to have 
requested a waiver of the overpayment in question, the 
statement of the case did not address the waiver issue.  A 
March 2006 decision on waiver of indebtedness determined that 
the waiver of overpayment in the amount of $6,470.00 was 
denied; however, there is no notice of disagreement (NOD) to 
the March 2006 waiver decision.  For this reason, the waiver 
decision is not before the Board.  The Board's decision is 
limited to the issue of whether the overpayment of the 
$6,470.00 debt was properly created.  


FINDINGS OF FACT

1.  The Veteran married his former wife "D" in 
November 1969.  

2.  By rating decision of September, 1987, the Veteran was 
granted service connection for several disabilities; the 
total disability rating was 40 percent, effective October 
1987; and additional benefits were included for "D."

3.  The Veteran obtained a divorce from "D" in 
October 1991.  

4.  In March 1993, the Veteran married "E," but did not 
inform VA of his divorce from "D" until October 2003, when 
he was asked to verify his continued entitlement to 
additional benefits for "D."

5.  For the period from October 1991 to October 2003, the 
Veteran received dependency benefits for "D" to which he 
was not entitled because he was not married to her at that 
time; this resulted in an overpayment to the Veteran of 
$6,470.00.  


CONCLUSION OF LAW

An overpayment of compensation benefits in the amount of 
$6,470.00 was properly created.  38 U.S.C.A. § 5112(b)(2) 
(West 2002); 38 C.F.R. §§ 3.400, 3.401, 3.500, 3.501, 
3.652(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008), is not 
applicable to cases involving overpayment indebtedness.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, the 
Board has reviewed the case for purposes of ascertaining that 
the Veteran has had a fair opportunity to present argument 
and evidence in support of his challenge to the validity of 
the overpayment.  In short, the Board concludes from that 
review that the requirements for the fair development of the 
appeal have been met in this case. 

The Veteran maintains that overpayment in the amount of 
$6,470.00 is not warranted in the instant claim.  He 
indicates that he did not inform VA specifically of his 
divorce from "D" in 1991, but that he believed that, 
because he was in receipt of military retirement benefits, VA 
was informed by DEERS/DFAS through their computer matching 
programs.  He asserts that, although he received benefits for 
"D" inadvertently from 1991 to 1993, he believes that any 
benefits he received since March 1993 when he married "E" 
are legitimately paid because he was remarried at that time. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that an overpayment 
of compensation benefits in the amount of $6,470.00 was 
properly created.  A review of the record reveals that the 
Veteran's marital history shows that he was married to "D" 
in November 1969.  In his initial claim for VA benefits 
received in June 1987, he listed "D" as his spouse.  He 
also submitted a marriage license at that time, verifying 
their marriage.  

By rating decision of September 1987, the Veteran was awarded  
VA compensation benefits. A disability award letter was sent 
to the Veteran in September 1987, informing him of his 
benefits and that included therein were additional benefits 
for his spouse.  He was informed that if there were any 
changes in the number or status of his dependents, this must 
be reported promptly to VA.  In July 1991, VA asked the 
Veteran for the social security numbers of any dependents for 
whom he was receiving benefits.  That month, he submitted the 
form providing the social security number for his spouse, 
"D."  

In October 2003, the Veteran submitted a Status of Dependents 
Questionnaire letter showing that "E" was his spouse with a 
marriage date of March 1993.  The form did not include any 
information regarding the termination of his marriage to 
"D."  Later that month, he received a letter from VA 
indicating that in March 1993, the last time they knew he was 
married to "D."  They informed him that they proposed to 
reduce his benefits from the month following March 1993.  
Later that month, he submitted a Declaration of Status of 
Dependents form, which indicated, in pertinent part, that he 
was divorced from "D" since October 1991.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the Veteran 
was legally entitled to the benefits in question or, if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the Veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the Veteran's 
actions nor his or her failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 
10 Vet. App. 171 (1997).  In addition, a veteran who is 
receiving compensation must notify the VA of all 
circumstances which will affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  38 C.F.R. 
§ 3.660(a)(1).  

The effective date of a reduction of pension or compensation 
by reason of marriage, annulment or divorce on or after 
October 1, 1982, or death of a dependent of a payee, shall be 
the last day of the month in which such marriage, annulment, 
divorce or death occurs.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.501(d)(2).  The effective date of payment of benefits for 
a dependent spouse is the date of marriage, if the claim is 
received within one year, otherwise, the date notice is 
received of the dependent's existence.  38 U.S.C.A. § 
5110(f); 38 C.F.R. § 3.501(b).

The Veteran was divorced from "D" in October 1991.  At the 
time of the divorce, he was receiving additional compensation 
benefits for "D" as his dependent spouse.  Pursuant to 38 
U.S.C.A. § 5112(b)(2) and 38 C.F.R. § 3.501(d)(2), he was no 
longer entitled to additional compensation benefits for 
having "D" as a dependent effective October 31, 1991. 

The Board notes that the Veteran did not notify VA that he 
was divorced from "D" until October 2003, when asked to 
complete a Status of Dependent's Questionnaire.  At that 
time, the Veteran indicated that he was married to "E." 
Although the Veteran claims that he thought that VA was 
notified of his divorce from "D" in 1993,via matching 
computer records when he notified DEERS/DFAS, that is of no 
consequence.  The Veteran was informed upon his initial 
receipt of benefits in 1987 that, if there was any change to 
his dependent status, he must promptly notify VA. This was 
his responsibility, and this was not done.  

Although the Veteran states that he thought VA was notified, 
he surely recognized that he continued to receive no decrease 
in monthly benefits, and that, since he was divorced, he was 
not entitled to additional benefits if he was no longer 
married.  


Nevertheless the Veteran continued to accept the additional 
benefits for "D" and did not notify VA of the marriage to 
"E" until 2003.  Accordingly, the Board concludes that the 
overpayment in question is a valid debt because the Veteran 
received additional compensation to which he was not 
entitled. 


ORDER

The overpayment of compensation benefits for a dependent 
spouse in the amount of $6,470.00 was properly created, and 
the appeal is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


